DETAILED ACTION
This Office Action is in response to the election filed on 06 January 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 06 January 2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naba et al. (US 6,426,154 B1; hereinafter Naba).
In regards to claim 1, Naba teaches a ceramic metal circuit board formed by bonding metal circuit plates (3) to at least one surface (e.g. top) of a ceramic substrate (2) (col. 8/lns. 24-30), wherein at least one of the metal circuit plates comprises a concave portion (e.g. (7); col. 9/lns. 60-67) having a depth of not less than 0.02 mm (col. 23/lns. 46-59) within a range of 1% to 70% of a surface of the at least one of the metal circuit plates (col. 9/lns. 60-67), and the concave portion is provided not less than 3 mm inside from an end of the at least one of the metal circuit plates (col. 9/lns. 42-48).
While Naba appears to be silent as to the limitations wherein at least one of the metal circuit plates has an area of not less than 100 mm2, Naba teaches the limitations of adjusting the physical dimensions and characteristics of the elements of a circuit board to tune the physical and thermal stress of a circuit board (col. 24/lns. 8-17). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the limitation wherein at least one of the metal circuit plates has an area of not less than 100 mm2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).
In regards to claim 2, Naba teaches the limitations discussed above in addressing claim 1. While Naba appears to be silent as to the limitations wherein an area to provide the concave portion falls within a range of 3% to 70% of one metal circuit plate surface, Naba teaches the limitations of adjusting the physical dimensions and characteristics of the elements of a circuit board to tune the physical and thermal stress of a circuit board (col. 24/lns. 8-17). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the limitation wherein an area to provide the concave portion falls within a range of 3% to 70% of one metal circuit plate surface, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).
In regards to claim 3, Naba teaches the limitations discussed above in addressing claim 2. While Naba appears to be silent as to the limitations wherein the area to provide the concave portion falls within a range of 30% to 95% of one metal circuit plate surface other than a semiconductor element mounting portion region and a terminal mounting portion region, Naba teaches the limitations of adjusting the physical dimensions and characteristics of the elements of a circuit board to tune the physical and thermal stress of a circuit board (col. 24/lns. 8-17). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the limitations wherein the area to provide the concave portion falls within a range of 30% to 95% of one metal circuit plate surface other than a semiconductor element mounting portion region and a terminal mounting portion region, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).
In regards to claim 4, Naba teaches the limitations discussed above in addressing claim 1. Naba further teaches the limitations wherein the depth of the concave portion falls within a range of 10% to 90% of a thickness of the metal circuit plate (col. 9/lns. 60-67).
In regards to claim 5, Naba teaches the limitations discussed above in addressing claim 1. Naba further teaches the limitations wherein an average minimum diameter d (mm) or an average minimum groove width w of the concave portion viewed from an upper side falls within a range of 0.5 mm to 2 mm (col. 9/lns. 43-48).
In regards to claim 6, Naba teaches the limitations discussed above in addressing claim 1. Naba further teaches the limitations wherein an average shortest distance p between concave portions is not less than d/2 (mm) or not less than w/2 (mm) (col. 8/lns. 42-51).
In regards to claim 7, Naba teaches the limitations discussed above in addressing claim 1. Naba further teaches the limitations wherein a sectional shape of the concave portion is one shape selected from a U shape, a V shape, an oblong shape, and a circular shape (e.g. figs. 16-17).
In regards to claim 8, Naba teaches the limitations discussed above in addressing claim 1. Naba further teaches the limitations wherein a thickness of the metal circuit plate is not less than 0.3 mm (col. 11/lns. 42-50).
In regards to claim 9, Naba teaches the limitations discussed above in addressing claim 1. While Naba appears to be silent as to the limitations wherein a surface size of the ceramic substrate is not less than 12 cm2, Naba teaches the limitations of adjusting the physical dimensions and characteristics of the elements of a circuit board to tune the physical and thermal stress of a circuit board (col. 24/lns. 8-17). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the limitations wherein a surface size of the ceramic substrate is not less than 12 cm2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).
In regards to claim 10, Naba teaches the limitations discussed above in addressing claim 1. Naba further teaches the limitations wherein the ceramic metal circuit board has a structure including a back metal plate provided on a side opposite (e.g. bottom) to a surface of the ceramic substrate on which the at least one of the metal circuit plates is provided (e.g. col. 4/lns. 23-28).
In regards to claim 12, Naba teaches the limitations discussed above in addressing claim 1. Naba further teaches the limitations wherein the ceramic substrate comprises a silicon nitride substrate (col. 2/lns. 40-49).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naba as applied to claim 10 above, and further in view of Soda et al. (US 10,170,433 B2; hereinafter Soda).
In regards to claim 11, Naba teaches the limitations discussed above in addressing claim 10. Naba appears to be silent as to, but does not preclude, the limitations wherein the ceramic metal circuit board has a structure including a concave portion provided in the back metal plate. Soda teaches the limitations wherein the ceramic metal circuit board has a structure including a concave portion provided in the back metal plate (e.g. fig. 1; col. 8/lns. 65-67). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Naba with the aforementioned limitations taught by Soda to reduce thermal stress in circuit board components (Naba col. 8/lns. 65-67).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naba as applied to claim 1 above, and further in view of Osanai (US 8,745,841 B2; hereinafter Osanai).
In regards to claim 13, Naba teaches the limitations discussed above in addressing claim 1. Naba appears to be silent as to, but does not preclude, the limitations wherein at least a part of the surface of the ceramic substrate, which excludes a portion where the at least one of the metal circuit plates is provided, comprises a concave portion. Osanai teaches the limitations wherein at least a part of the surface of the ceramic substrate, which excludes a portion where the at least one of the metal circuit plates is provided, comprises a concave portion (e.g. fig. 9: evidenced by (226a)-(226d); col. 9/lns. 39-67). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Naba with the aforementioned limitations taught by Osanai to allow for fluid movement in certain circuit board components (Osanai col. 9/lns. 39-67).
Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naba as applied to claim 1 above, and further in view of Osanai et al. (US 7,256,353 B2; hereinafter Osanai’353).
In regards to claim 14, Naba teaches the limitations discussed above in addressing claim 1. Naba appears to be silent as to, but does not preclude, the limitations of a semiconductor device including a semiconductor element provided on a metal circuit plate provided with a concave portion of the ceramic metal circuit board of claim 1 comprises a concave portion. Osanai’353 teaches the limitations of a semiconductor device including a semiconductor element provided on a metal circuit plate provided with a concave portion of the ceramic metal circuit board of claim 1 comprises a concave portion (col. 7/lns. 4-12). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Naba with the aforementioned limitations taught by Osanai’353 to allow for fluid movement in certain circuit board components (Osanai’353 col. 7/lns. 4-12).
In regards to claim 15, the combination of Naba and Osanai’353 teaches the limitations discussed above in addressing claim 14. Naba further teaches the limitations wherein semiconductor elements are provided on the at least one of the metal circuit plates provided with the concave portion (col. 1/lns. 62-64).
In regards to claim 16, the combination of Naba and Osanai’353 teaches the limitations discussed above in addressing claim 14. Naba further teaches the limitations of a semiconductor element provided on a metal circuit plate with a junction (i.e. interface) between the semiconductor element and the metal circuit plate (as evidenced in col. 1/lns. 62-64).
Claim 16 is a device claim but appears to recite the additional non-structural limitations wherein a junction temperature of the semiconductor element is not less than 170°C. As discussed by the court in Hewlett-Packard, “[a]pparatus claims cover what a device is, not what a device does….” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Therefore, since Naba teaches the structural limitations of claim 16, one having ordinary skill in the art at the time the application at hand was filed would find that Naba teaches the relevant limitations of claim 16.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Naba and Osanai’353 as applied to claim 14 above, and further in view of Soda.
In regards to claim 17, the combination of Naba and Osanai’353 teaches the limitations discussed above in addressing claim 1. The combination of Naba and Osanai’353 appears to be silent as to, but does not preclude, the limitations wherein the semiconductor device is resin-molded. Soda teaches the limitations wherein the semiconductor device is resin-molded (e.g. fig. 17; col. 17/lns. 9-13). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Naba and Osanai’353 with the aforementioned limitations taught by Soda to allow for devices such as IGBTs (Soda col. 17/lns. 9-13).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882. The examiner can normally be reached M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812